Robinson, I.
(dissenting). In this case it appears that the defendant was in general merchandise business at' Maxbass, and in the nighttime he left open a trapdoor in the sidewalk opposite his store, and the plaintiff fell into the same and was badly hurt. The jury gave him a verdict for $800, and the coiu’t made an order granting a new trial unless the plaintiff agree to accept $350, and plaintiff appeals. The defendant makes the usual stock argument in such cases, — that the trial judge heard the evidence, saw the witnesses, and was competent to judge of the damages; and we may say the same is true of the jury, and it was the special province and duty of the jury to hear and consider the evidence and to estimate the damages. And, as a rule, in such a case, the opinion of twelve men should prevail over the opinion of one man. If the verdict of a jury is to be lightly set aside because a judge does not agree with them, we might as well do away with trial by jury. The actual damage was purely a question of fact; and if defendant was grossly at fault in leaving a trapdoor open, without any railings, for unwary people to fall down 5 or 6 feet at the risk of their lives, it was a proper case for some exemplary damages. And the jury might well consider the difference between damages voluntarily paid or tendered, and damages recovered at the end of a long and expensive lawsuit.
In this case it appears that nineteen witnesses were sworn, and the appeal record covers 152 pages. The testimony of defendant shows that he was badly hurt and for two years his neck has been bothering him very much. He says: “It bothers me in a great many ways. It pains me in my sleep. It bothers me to sit still a certain.length of time and to drive my team. In sleep I cannot rest; it always hurts. *602The pain is xigbt up over the ears and in the head. It pains me in the neck and head and I am not able to work hard. I am not half as good a man as I was before the hurt. I cannot stand digging or stooping. It hurts me a good deal in the nighttime. There is never any length of time but what it hurts me.”
For two years he has been doctoring and using liniments and plasters and medical treatment, and he estimates the total expense at over $200. Objection was made to that because it is not specially pleaded as damages; that is, the complaint does not give the items. It merely avers that the plaintiff had paid out for medicine and medical treatment large sums of money. There are few who would keep a special account of medical treatment and expense running nearly two years. There was nothing in the evidence to surprise the defendant. No man can read the evidence and say for a certainty that $800 was even a full •compensation for the actual damages sustained by the defendant. I-Ience, the order of the district court should be reversed and the judgment affirmed.
*594Note. — On power of appellate court to grant new trial for excessive damages, see note in 26 L.R.A. 391.
Authorities discussing the question of granting new trial because of excessive verdict as an interference with the constitutional right to jury trial, are collated in a note in 51 L.R.A. (N.S.) 860.